Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


In the Interest of C.G.B. and H.F.B.,                  Appeal from the 115th District Court of
Children                                               Upshur County, Texas (Tr. Ct. No. 185-18).
                                                       Memorandum Opinion delivered by Chief
No. 06-19-00042-CV                                     Justice Morriss, Justice Burgess and Justice
                                                       Stevens participating.




       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellants pay all costs of this appeal.




                                                       RENDERED OCTOBER 24, 2019
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk